DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I, treatment of lipodystrophy with a polypeptide comprising SEQ ID 10 in the reply filed on 16 May, 2022 is acknowledged.
Applicants have elected treatment of lipodystrophy with a polypeptide comprising SEQ ID 10.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 1-4, 7, 9, 16, 18, 19, 27, and 29 were examined and claims 5, 6, 8, and 10-15 are withdrawn from consideration.  Applicants have stated that they do not believe claims 3, 4 and 7 read on the elected disorder, but those claims are drawn to patients with issues involved with leptin or with impaired insulin metabolism.  Leptin replacement therapy is an approved treatment for lipodystrophy, and those patients have insulin resistance (NIH news archive (2015) https://www.niddk.nih.gov/news/archive/2015/leptin-treatment-generalized-lipodystrophy), so the disorder reads on those claims.  Applicants state that they believe claim 8 reads on the elected species, but the Markush group of that claim does not list lipodystrophy (although it does list specific types of the disorder).  Note that the election of species requirement was for a single, discrete, and disclosed disorder; applicants elected lipodystrophy, not specific types of lipodystrophy.  Applicants have stated that they believe the election reads on claims 10-15, but those claims specify modifications to the peptide, which were not elected.

Claims Status
Claims 1-16, 18, 19, 27, and 29 are pending.
Claims 5, 6, 8, and 10-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 May, 2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9, 16, 18, 19, 27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is which fragments and analogs will be effective in the claimed method.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  All examples use SEQ ID 73, which is SEQ ID 10 with a C18 group attached to the N-terminus.  There is a discussion of other sequences, but no data.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a method using fragments and analogs (which allow for substitutions without limit) of SEQ ID 1 to treat a patient with a metabolic disorder.  This requires that the polypeptides have the functional ability, when administered to a patient suffering from a metabolic disorder, to provide a benefit to the patient.  However, applicants have not described what structural features are required to meet the functional requirements of the claim.  A skilled practitioner in this field would not know what chemical/sequence/physical characteristics are required for this peptide to be active.  In essence, applicants are describing a critical portion of their invention by function.  That is not sufficient to meet the written description requirement.
Applicants have provided very little information as to what is required for activity.  There is discussion of alanine mutation studies (paragraph 52) and substituted analogs (paragraph 53), but there is no data describing the activity of these compounds, or even evidence that they were ever synthesized.  Likewise, a number of fragments, with varying amounts clipped off the N and/or C termini of the peptide are described (paragraph 43), but there is no evidence of record that these sequences, besides the full length and SEQ ID 10, were ever tested for activity.  The actual binding properties of the compounds are never disclosed; it is not clear what the affinity of the binding is, the binding partner responsible for the activity disclosed by applicants is unknown, and there is no experimental evidence to show what residues are important for binding.
The prior art is not illuminating as to what can be modified.  Clemmons et al (US 20120149634, cited by applicants) describes variants of the sequence (paragraph 70), but this appears to be conservative substitutions, with no evidence that anything except the native sequence were tested.
It is known in the art that the free energy of binding is not evenly distributed among all amino acids in a polypeptide.  Bogan et al (J. Mol. Biol. (1998) 280 p1-9) shows that binding is due to hot spots at the binding surface (abstract), not all residues at the interface.  This is illustrated by Kelly et al (US 20060058228), which identified a three amino acid motif as the binding sequence of a longer peptide (paragraph 86).
It is well known in the art that random mutations tend to have detrimental effects on activity.  Guo et al (PNAS (2004) 101(25) p9205-9210) states that random mutations of a specific enzyme tend to inactivate the protein about a third of the time, in line with mutation analysis of other polypeptides (abstract).  Yampolsky et al (Genetics (2005) 170 p1459-1472), using a different methodology, shows that even conservative mutations are commonly inactivating (table 3, p1465, top of page).  
(d) representative number of samples:  Applicants have used a single fragment in all their experiments.  SEQ ID 1 has 13 amino acids.  All possible analogs (defined as having one or more substitutions), assuming only the 20 canonical amino acids (which is not a claim limitation) is 2.6x1026 possible sequences.  Given that applicants have provided almost no information as to how the peptide can be modified, and it is known in the art that modifications commonly destroy activity of polypeptides, applicants do not have written description for their invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9, 18, 19, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, and claims dependent on it, allow for analogs of the peptide.  Analogs are defined (paragraph 47) as peptide sequences with one or more amino acid substitutions but maintain the physiological activity of the original peptide.  The problem is that the peptide has more than one physiological activity; it binds to heparin (hence the name), and suppresses PTEN expression (Clemmons et al, US 20120149634, cited by applicants, paragraph 153), among other activities.  If a mutated version of SEQ ID 1 maintains one form of physiological activity, but loses another, it is not clear if it meets the definition of maintaining physiological activity.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 requires that the HBD be HBD1.  However, claim 1, from which claim 9 depends, requires a given sequence, which is the HBD1 sequence of IGBP-2 (paragraph 36 of the specification).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9, 16, 18, 19, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the NIH news archive ((2015) https://www.niddk.nih.gov/news/archive/2015/leptin-treatment-generalized-lipodystrophy) in view of Gupta et al (Mol. Biol. Cell (2012) 23 p3882-3898), Clemmons et al (US 20120149634, cited by applicants) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).
Applicants are claiming a method of treating a metabolic disorder, comprising administering a polypeptide of SEQ ID 1, or a fragment or analog.  Applicants have elected treating lipodystrophy with a peptide comprising SEQ ID 10.

	The NIH news article discusses leptin treatment for lipodystrophy (title), applicant’s elected disorder.  Lipodystrophy is a group of disorders characterized by fat loss, with patients also exhibiting insulin resistance (2nd page, 5th paragraph) – relevant to claim 3.  Treatment has included insulin, oral blood glucose lowering agents, and lipid lowering drugs (2nd page, 6th paragraph).  Another characteristic of this disorder is low leptin levels, so researchers tested the hypothesis that leptin replacement therapy would provide a benefit (3d page, 2nd paragraph).  This shows that leptin is part of the issue with this disorder, relevant to claims 4 and 7.  This was a success; long term treatment with leptin allowed patients to reduce or discontinue this diabetes medication (3d page, 4th paragraph).  This means that there is a genus of patients that, while on leptin, still require anti-diabetes medication to treat their insulin resistance.
	The difference between this reference and the instant claims is that this reference does not discuss using SEQ ID 1, or a fragment or analog of that sequence, to treat the lipodystrophy.
	Gupta et al discusses PTEN (title).  Downregulation of PTEN is widely documented to ameliorate insulin resistance in tissues such as skeletal muscle and adipose tissue (abstract).  This reference suggests that reducing the activity of PTEN will provide a benefit to patients with insulin resistance, such as the lipodystrophy patients described by the NIH news article.
	Clemmons et al describes compounds for controlling weight (title).  These compounds are polypeptides from IGFBP-2, with the sequences KHHLGLEEPKKLR (identical to SEQ ID 1 of the instant claims), KHHLGLEEPKK, and HLGLEEPKKLR (identical to SEQ ID 10 of the instant claims with a C-terminal Arg residue added) (paragraph 8).  This domain suppresses PTEN (paragraph 153).  While the reference does not explicitly state that the peptides will inhibit PTEN in adipose tissue, the material is active in those cells (otherwise there would be no discussion of weight control), and it is difficult to imagine that it would not inhibit the same pathways, given that they are present in adipose tissue (as mentioned by Gupta et al).  This reference shows that the HBD1 of IGFBP-2 inhibits PTEN.
	Le Tourneau et al discuss dose escalation methods in clinical trials (title).  The main goal of a phase I clinical trial is to establish the recommended dose and/or dose schedule for new drugs and drug combinations (abstract).  A number of different methods are described to optimize these parameters (fig 2, p711, top of page).  This reference discusses optimizing the dose of a therapeutic compound.
	Therefore, it would be obvious to use the peptides of Clemmons et al to treat the insulin resistance in the lipodystrophy patients of the NIH news article, as Clemmons et al states that these peptides suppress PTEN expression and Gupta et al teaches that reduced PTEN expression will ameliorate insulin resistance.  As Gupta et al teaches that this is well known and understood in the field, an artisan in this field would use this therapy with a reasonable expectation of success.
	The NIH news article teaches that lipodystrophy patients are treated for insulin resistance.  Gupta et al teaches that downregulating PTEN will ameliorate insulin resistance, and Clemmons et al teaches that a peptide comprising SEQ ID 10 will downregulate PTEN, rendering obvious claims 1-3, 16, 27, and 29.
	The NIH news article teaches leptin dysfunction in lipodystrophy patents, rendering obvious claims 4 and 7.  
	As evidenced by applicant’s disclosure, this sequence is part of HBD1, rendering obvious claim 9.
Le Tourneau et al teaches optimizing the dose of a therapeutic.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  As a person of skill in the art would reasonably optimize the dosage of a therapeutic, this renders obvious claims 18 and 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 9, 16, 18, 19, 27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 11, 13, and 14 of U.S. Patent No. 11,192,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes a method of treating at least one of a disorder selected from impaired glucose metabolism, impaired insulin metabolism, and impaired leptin metabolism, comprising administering a therapeutic dose of a fragment or analog of SEQ ID 1.  Note that all these disorders are metabolic disorders.  Competing claim 4 specifies that the disorder comprises a leptin receptor deficiency or leptin deficiency, identically with instant claim 7.  Competing claim 5 lists a Markush group if disorders, including insulin resistance and various carbohydrate processing disorders; these clearly overlap with the disorders of the instant claims (claims 1-4 and 7).  Competing claim 11 describe the same sequences as instant claim 16.  Competing claims 13 and 14 describe the same dosages as instant claims 18 and 19.  While the competing claims do not discuss the results of the treatment, it is the same treatment for the same disorders, so will necessarily have the same effect – which anticipates instant claims 27 and 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
/DANIEL M SULLIVAN/Director, Art Unit 1600